

114 HR 5729 IH: To prohibit the Secretary of the Treasury from issuing certain licenses in connection with the export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran, to require annual reports by the Secretary of the Treasury and the Export-Import Bank on financing issues related to the sale or lease of such a commercial passenger aircraft or spare parts for such an aircraft, and for other purposes.
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5729IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Pittenger introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of the Treasury from issuing certain licenses in connection with the
			 export or re-export of a commercial passenger aircraft to the Islamic
			 Republic of Iran, to require annual reports by the Secretary of the
			 Treasury and the Export-Import Bank on financing issues related to the
			 sale or lease of such a commercial passenger aircraft or spare parts for
			 such an aircraft, and for other purposes.
	
 1.Export prohibitionThe Secretary of the Treasury may not issue a license for the export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran.
 2.Treasury report on financingThe Secretary of the Treasury shall issue an annual report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate—
 (1)stating whether any U.S. financial institution is involved with the sale or lease of commercial passenger aircraft or spare parts for such aircraft to the Islamic Republic of Iran by a non-U.S. manufacturer, and whether any such involvement is with respect to a commercial passenger aircraft or spare parts comprising 10 percent or more U.S. content; and
 (2)containing a description of the risks related to repayment, money laundering, and the financing of terrorism faced by U.S. financial institutions if they were to be involved in the sale or lease of a commercial passenger aircraft to the Islamic Republic of Iran.
 3.Export-Import Bank reportThe Export-Import Bank shall issue an annual report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate on the Bank’s assistance for exports that may be used in connection with the sale or lease of passenger aircraft and spare parts for such aircraft to the Islamic Republic of Iran by a non-U.S. manufacturer, and whether any such assistance for exports may be used in connection with a commercial passenger aircraft or spare parts comprising 10 percent or more U.S. content
		